Citation Nr: 0521794	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for left and 
right knee disorders, currently evaluated as 10 percent 
disabling, each. 

2.  Entitlement to an earlier effective date for left and 
right knee disorders. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before a 
Decision Review Officer at a hearing at the RO in December 
2000 and before the undersigned Judge in December 2002.  The 
Board remanded this matter in October 2003 for further 
development.  

The Board notes that the appeal originally included 
entitlement to service connection for arthritis of the 
cervical spine, asthma, and hiatal hernia.  However, the RO 
granted service connection for each of these disorders in an 
October 2004 rating decision.  This decision constitutes a 
full grant of benefits and therefore, the service connection 
claims for arthritis of the cervical spine, asthma, and 
hiatal hernia are no longer on appeal.


FINDINGS OF FACT

1.  A claim for service connection for bilateral knee 
disorder was not received prior to June 9, 1999.

2.  Clinical evidence demonstrates limitation of flexion to 
80 degrees for the left knee and 90 degrees for the right 
knee, even when Deluca factors are considered.  

3.  Clinical evidence demonstrates limitation of extension to 
5 degrees for the right knee and 10 degrees for the left knee 
with Deluca factors considered.  

4.  The veteran is receiving the highest evaluation available 
under Diagnostic Code 5257 for both knees. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of an 
effective date prior to June 9, 1999, for the grant of 
entitlement to service connection for bilateral knee 
disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for right knee disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for left knee disorder under Diagnostic Codes 5010 
and 5260 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2004).  

4.  The criteria for a separate evaluation at 10 percent, but 
no higher, for left knee disorder, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Upon review, the initial unfavorable agency decision was 
dated in March 2000, prior to the enactment of the VCAA.  
Therefore, it was no possible to provide the veteran with 
notice of the VCAA prior to the initial unfavorable agency 
decision.  In addition, following the Board remand in October 
2003, the RO notified the veteran of the evidence and 
information necessary to substantiate the claim on appeal in 
a July 2004 letter.  The VA fully notified the veteran of 
what is required to substantiate this claim in this letter 
and by way of a November 2004 SSOC.  Together, the July 2004 
letter and November 2004 SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him. He was also asked to submit evidence in 
his possession. The veteran did not submit or identify any 
other evidence.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, numerous VA treatment records and private medical 
records, Social Security Administration records, VA 
examination reports dated in April 2000, February 2001, and 
August 2004, witness statements, and numerous written 
statements and testimony from the veteran.  As reports from 
VA examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It also does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; as such, no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Earlier Effective Date

The veteran contends that an effective date prior to June 9, 
1999, is warranted for the grant of service connection for 
bilateral knee disorder.  Generally, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  

The veteran asserts in his testimony and written statements 
that the proper effective date should be prior to June 9, 
1999.  The veteran testified before the undersigned Judge 
that he originally applied for VA compensation for his knees 
in September 1979 in Coral Gables, Florida.  He asserted that 
VA told him that he was missing in action, that VA had no 
records of him, and that he should correct this problem with 
the Department of Defense.  The veteran further asserted that 
the last four digits of his Social Security number listed by 
VA were incorrect and this was why VA did not have him listed 
as a veteran.  The veteran testified that VA requested 
verification of his DD 214 at that time and that he also 
applied, and was accepted for, educational benefits from VA. 

In support of his claim, the veteran submitted two written 
statements from laypersons H.G. and the veteran's ex-wife.  
Both indicated that the veteran filed for VA claims in 1979.  
The veteran's ex-wife further noted that the veteran again 
contacted VA about receiving compensation in 1984.  

Upon review, there is no written communication in the record 
between the veteran and VA demonstrating in any way that the 
veteran applied for compensation benefits for his knees prior 
to June 9, 1999.  All the records received by VA pertaining 
to the veteran's bilateral knee problems were received on or 
after June 9, 1999, the date the veteran filed his claim for 
service connection.  

In addition, in his VA Application for Compensation form, 
received June 9, 1999, the veteran specifically checked 
"none" when asked had he previously filed a claim for any 
benefit with VA.  The assertions made by the veteran, and the 
supporting layperson statements that he applied for VA 
compensation benefits prior to June 9, 1999 were contradicted 
by his own original application for compensation received 
June 9, 1999. 

Based on the lack of written evidence of any application for 
VA compensation benefits prior to June 9, 1999, coupled with 
the statements made in his June 9, 1999 VA Application for 
Compensation form, the Board concludes that there is no 
competent evidence supporting a finding that veteran 
submitted any communication or action indicating intent to 
apply for service connection for his bilateral knee disorder 
prior to filing his application on June 9, 1999.  

Because no claim for service connection was received prior to 
June 9, 1999, applicable law mandates that the effective date 
of the grant of service connection for that disability cannot 
be earlier than June 9, 1999.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  As a result, the claims for entitlement to 
an earlier effective date must be denied.

III.  Increased Evaluation

In his increased evaluation claims, the veteran essentially 
asserts in his written statements and testimony that his 
bilateral knee disorder warrants a higher initial evaluation.  
Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

As indicated, the holding in Fenderson is applicable to this 
case.  In Fenderson the  Court distinguished between a 
veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Court also made clear that its holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), (which 
indicates that when an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for left and right knee 
disorders was granted in an April 2001 rating decision.  The 
RO assigned a 10 percent rating under Diagnostic Codes 5010 
and 5260 for the left knee and Diagnostic Code 5260 for the 
right knee.  38 C.F.R. § 4.71a (2004).  

Turning to the rating criteria specifically applicable in 
this case, Diagnostic Code 5010, traumatic arthritis, is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a 
(2004).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a.  The average normal range of motion is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic 
Code 5260 assigns a 30 percent rating for flexion limited to 
15 degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint.  VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claims, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Upon review, private medical records show that the veteran 
had right knee surgery in 1983 and was diagnosed with 
degenerative joint disease of both knees in December 1995 and 
again in March 1997.  

A VA examination report dated in April 2000 indicated that 
the veteran had prior knee surgery, most recently right knee 
surgery in 1983 to remove or shave part of his patella.  
Range of motion testing of the right knee showed extension to 
0 degrees and flexion to 110 degrees with mild discomfort.  
X-ray report dated in April 2000 noted normal knees.  

A VA examination report dated in February 2001 showed that 
the veteran reported complaints of left knee pain along the 
medial joint line, and a frequent complaint of stiffness and 
popping, especially increased during physical activities such 
as walking up and down stairs or prolonged standing or 
sitting.  The veteran also reported occasional swelling, 
although the examiner indicated that there was no swelling on 
examination.  Range of motion testing of the left knee noted 
that the veteran was able to extend the knee into full 
extension without limitation and was able to voluntarily flex 
the left knee to 120 degrees, at which point he complained of 
discomfort along the medial joint line.  The veteran 
indicated a 30 percent reduction in range of flexion during a 
flare-up, which he stated occurred 3 times a week.

For the right knee, the veteran reported discomfort with 
prolonged standing and sitting.  He also indicated that the 
right and left knee conditions are at the same degree of 
severity and both cause a degree of daily discomfort.  Range 
of motion of the right knee showed full extension without 
limitation and flexion to 115 degrees.  The veteran indicated 
a 30 percent reduction in range of flexion during a flare-up. 

The next range of motion testing in the record is from the 
August 2004 VA examination report.  The report indicated that 
the veteran complained of pain in both of his knees at about 
the same level, and that the pain was constant.  The veteran 
indicated that he had flare-ups with wet weather and 
estimated a change in range of movement with flare-up to 25 
percent.  The examiner reported that the veteran performed 
range of motion testing while leaning on two chairs and while 
expressing a lot of discomfort and pain during the testing.  
Range of movement of the knees on flexion and extension was 
from 10 degrees to 80 degrees for the left knee and 5 degrees 
to 90 degrees for the right knee.  The examiner heard 
crepitation during range of movement testing.  The examiner 
explicitly wrote that no additional range of motion loss due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use was noted.  

Review of the medical records summarized above during the 
claims period, particularly the VA examination reports, does 
not indicate sufficient limitation of flexion of the left and 
right knees to warrant a 20 percent evaluation under 
Diagnostic Code 5260 for either knee, even when Deluca 
factors are considered.  The greatest limitation of flexion 
noted in the medical evidence was to 80 degrees for the left 
knee and 90 degrees for the right knee.  The veteran's 
flexion must be limited to 30 degrees to warrant a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
In addition, the greatest limitation of extension for the 
right knee was 5 degrees noted on the August 2004 VA 
examination report.  Extension must be limited to 10 degrees 
to warrant a 20 percent evaluation under Diagnostic Code 
5261.  Clinical findings failed to show limitation of 
extension to 10 degrees for the right knee, even when Deluca 
factors were considered.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  

Range of motion testing for the left knee in the August 2004 
VA examination report notes that extension is limited to 10 
degrees.  Based upon this clinical finding, a separate 10 
percent evaluation is warranted under Diagnostic Code 5261.  
However, the veteran is not entitled to a rating in excess of 
10 percent for his left knee under Diagnostic Code 5261 as 
there is no clinical evidence demonstrating limitation of 
extension to 15 degrees, even when Deluca factors are 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004). 

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant higher evaluations under Diagnostic Codes 5260 or 
5261 for the right knee, or the left knee under Diagnostic 
Code 5260.  However, a separate 10 percent evaluation, but no 
higher, is warranted for the left knee under Diagnostic Code 
5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For other diagnostic 
codes, the Board notes that according to the U.S. Court of 
Appeals for Veterans Claims (Court) and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.  

Under Diagnostic Code 5257, other impairment of the knee such 
as recurrent subluxation or lateral instability, a 10 percent 
rating is assigned for slight impairment.  A 20 percent 
rating is assigned for moderate impairment, and a maximum 
rating of 30 percent is assigned for severe impairment.  
38 C.F.R. § 3.71a (2004).  

In this case, the RO granted a separate 30 percent evaluation 
for both left and right knees under Diagnostic Code 5257 in 
an October 2004 rating decision, effective June 9, 1999.  As 
30 percent is the highest evaluation available under 
Diagnostic Code 5257, no further review is necessary under 
this code.  

Finally, the Board finds no clinical evidence to support a 
finding of ankylosis of either knee to warrant an evaluation 
under Diagnostic Code 5256, or impairment of the tibia and 
fibula to warrant an evaluation under Diagnostic Code 5262.  
38 C.F.R. § 4.71a (2004). 

In sum, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent under Diagnostic Code 5260 for 
the right knee or Diagnostic Codes 5010-5260 for the left 
knee, but is entitled to an additional evaluation of 10 
percent, but no higher, under Diagnostic Code 5261 for the 
left knee.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board has also reviewed the claim mindful of the guidance 
of Fenderson, but finds no basis to assign a higher 
"staged" rating for any particular period of time.    

As for an extraschedular rating, the veteran does not 
contend, nor does the evidence demonstrate, that his knee 
disabilities resulted in frequent periods of hospitalization. 
Despite the extension medical evidence in the record, there 
is no demonstration that the veteran was hospitalized for his 
left or right knees.   In addition, the evidence does not 
show that veteran's left and right knee disorders prevent him 
from finding suitable gainful employment.  The veteran 
testified before the undersigned judge that he is receiving 
Social Security benefits for his asthma, back, neck, and 
eyes.  It does not appear from the Social Security 
Administration records that the veteran's left and right 
knees prevent him from finding suitable gainful employment.  
While his left and right knee disorders show an adverse 
effect upon employment, there is no showing that the 
veteran's left and right knee disorders currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2004).  



ORDER

An earlier effective date prior to June 9, 1999, for an award 
of service connection for bilateral knee disorder, is denied.

Entitlement to a rating in excess of 10 percent for right 
knee disorders under Diagnostic Code 5260 is denied.

Entitlement to a rating in excess of 10 percent for left knee 
disorders under Diagnostic Codes 5010 and 5260 is denied.

Entitlement to a separate 10 percent evaluation, but no 
higher, is granted for left knee disorder under Diagnostic 
Code 5261, subject to the regulations governing the payment 
of monetary awards.   



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


